November 6 , 2012 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 Re: Advantage Funds, Inc. -Dreyfus International Value Fund -Dreyfus Opportunistic Midcap Value Fund -Dreyfus Opportunistic Small Cap Fund -Dreyfus Opportunistic U.S. Stock Fund -Dreyfus Strategic Value Fund -Dreyfus Structured Midcap Fund -Dreyfus Technology Growth Fund File No. 811-7123 Gentlemen: Transmitted for filing is the Annual Report to Shareholders for each of the above-referenced Funds for the period ended August 31, 2012, filed in compliance with the provisions of Section 30 of the Investment Company Act of 1940. Very truly yours, /s/Loretta Johnston Loretta Johnston Senior Paralegal LJ\ Enclosures
